Case:18-17556-JGR Doc#:61 Filed:08/20/19 Entered:08/20/19 15:48:22 Pagel Of 4rorcr0soam

Fill in this information to identify your case

 

 

 

Debtor 1 Robert H. Andrick Check if this is:

O An amended filing
Debtor 2 Brenda K. Andrick [C +Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: DISTRICT OF COLORADO MM /DD/YYYY

 

Case number 18-17556
(If known)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsibie for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

 

Describe Your Household
1. Is this a joint case?

C1 No. Go to line 2.
Il Yes. Does Debtor 2 live in a separate household?

No
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents? BNo

 

 

 

 

Do not tist Debtor 1 and OYes. Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent............ Debtor 1 or Debtor 2 age live with you?
SSeS SSS SSS EELS

Do not state the No
dependents names. 0 Yes

C1 No

C1 Yes

C1 No

0 Yes

(No

CO Yes

3. Do your expenses include No

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income

(Official Form 1061.) Your expenses
SS

4. The rental or home ownership expenses for your residence. Include first mortgage 4
payments and any rent for the ground or lot. 4. $ 1,455.00

If not included in line 4:

 

 

 

 

4a. Realestate taxes 4a. $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 100.00
4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1

Case:18-17556-JGR Doc#:61 Filed:08/20/19

Robert H. Andrick

Debtor2 Brenda K. Andrick

6.

on

11.
12.

13.
14.
15.

16.

17.

18.

19.

20.

21.

22.

23.

Official Form 106J

Utilities:

6a. __ Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

Entered:08/20/19 15:48:22 Page2 Of Ayers rosoam

 

 

 

 

Food and housekeeping supplies
Childcare and chifdren’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations
Insurance.

 

 

 

 

 

 

 

 

 

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify. Mother's Life Insurance AAA Insurance

 

 

 

 

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: Annual Tax Preparation

 

Instaliment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:

 

 

 

 

17d. Other. Specify:

 

 

 

Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18.
Other payments you make to support others who do not live with you.

Specify:

 

 

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a.
20b.
20c.

Mortgages on other property

Real estate taxes

Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues

Other: Specify: Miscellaneous

 

 

 

 

 

 

Housekeeping supplies

 

Food Expense for High Protein Diet

 

Uninsured Medical Costs

 

Emergency Expenses

 

Personal Property Taxes

 

Pets & Vet Care

 

Annual Gift Giving

 

Deduct Wife's Soc Security

Case number (ifknown)  18-17556

6a. $ 224.00
6b. $ 100.00
6c. $ 389.00
6d. $ 0.00
7. $ 700.00
8. § 0.00
9. $ 142.00
10. $ 69.00
11. $ 104.00
12. $ 436.00
13. $ 100.00
14. $ 0.00
15a. $ 0.00
15b. $ 0.00
15c. $ 312.00
15d. $ 253.00
16. $ 38.00
17a. $ 488.00
17b. $ 568.00
17c. $ 0.00
17d. $ 0.00
$ 0.00
$ 0.00

19.
20a. $ 0.00
20b. $ 0.00
20c. $ 0.00
20d, $ 0.00
20e. $ 0.00
21. +8 142.00
+$ 64.00
+$ 854.00
+$ 1,330.00
+$ 130.00
+$ 67.00
+$ 150.00
+$ 125.00
+$ 1,937.00

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Schedule J: Your Expenses

 

$ 10,277.00
$

 

 

 

 

 

 

$ 10,277.00
23a. $ 10,958.28
23b. -$ 10,277.00
23c. | $ 681.28

 

 

 

page 2
Case:18-17556-JGR Doc#:61 Filed:08/20/19 Entered:08/20/19 15:48:22 Page3 Of Ayer ssnam

Debtor’ Robert H. Andrick
Debtor2 Brenda K. Andrick Case number (if known) 18-17556

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

0 No.

 

BB ves. Explain here: Debtors have their daughter and grand daughter living with them. They support a household
of four because the daughter is working part time and is unable to contribute to the household income.

 

 

 

Official Form 106J Schedule J: Your Expenses page 3
Case:18-17556-JGR Doc#:61 Filed:08/20/19 Entered:08/20/19 15:48:22 Paged Of Anorteiosoam

Fill in this information to identify your case:

Debtor 1 Robert H. Andrick

First Name Middle Name Last Name

Debtor 2 Brenda K. Andrick
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © DISTRICT OF COLORADO

 

Case number 18-17556
(if known) 1 Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 12115

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Ll Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

mi ONo

Ol Yes. Name of person Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, { declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.
X /s/ Robert H. Andrick HY 4 X Js! Brenda K. Andrick me

Robert H. Andrick Brenda K. Andrick

 

 

Signature of Debtor 1 Signature of Debtor 2
Date August 19, 2019 Date August 19, 2019
' Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
